     Case: 1:20-cv-04693 Document #: 21 Filed: 10/20/20 Page 1 of 1 PageID #:77

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Benjamin Garner, et al.
                                      Plaintiff,
v.                                                       Case No.: 1:20−cv−04693
                                                         Honorable John Z. Lee
Allstate Insurance Company
                                      Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 20, 2020:


       MINUTE entry before the Honorable John Z. Lee:Plaintiffs' response to
Defendant's motion to dismiss [17] is due by 11/17/20. Defendant's reply is due by
12/4/20. No appearance is required on the motion. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
